 



Exhibit 10.24
THE LUBRIZOL CORPORATION
FINANCIAL PLANNING PROGRAM
(Amended and Restated January 1, 2008)
Introduction
     The Board of Directors (“the Board”) of The Lubrizol Corporation (“the
Company”) wishes to assist certain key employees by alleviating the burden
associated with personal financial, tax, and estate planning matters, as they
focus on Lubrizol business. The Company will assist such employees by
encouraging them to seek professional assistance for such matters. To further
such purpose, The Lubrizol Corporation Financial Planning Program (“the
Program”) has been designed to pay for such financial planning. Accordingly, the
Program is hereby adopted by the Company as hereinafter set forth.
Applicability of the Program
Eligibility
     The Organization and Compensation Committee of the Board (“the Committee”)
may approve monetary sums as payments by the Company to firms selected to
provide Covered Professional Services (“Preferred Providers”) to Key Employees
(“Award”). “Key Employees” shall mean those employees of the Company, or its
subsidiaries, so designated by the Committee. A Key Employee will be notified by
letter from the Company of the approval of an Award.
Frequency and Amount of Awards
     The Committee may approve Awards on an annual basis and at such levels as
it deems appropriate.
Covered Professional Services
Covered Professional Services may include some or all of the following services:

  •   Professional services for financial planning, including retirement, estate
and insurance planning (Services provided for the preparation of any will or
trust are not included in any Award).     •   Professional services for the
management of assets, or for record keeping with respect to assets.     •  
Professional services for tax planning, including services for income, gift and
estate planning, and audits. (Services provided in connection with the handling
of tax controversies are not included in any Award.)     •   Professional
services for tax return preparation for the Key Employee, the Key Employee’s
spouse, and for those dependent children of the Key Employee.

Termination of Employee
     (a) An Award will lapse upon the Key Employee’s voluntary or involuntary
separation from service prior to retirement.

 



--------------------------------------------------------------------------------



 



     (b) Upon the separation from service of a retirement-eligible Key Employee
the Award will continue through the end of the year in which the separation from
service occurred.
     (c) Upon the Key Employee’s disability, the Key Employee shall receive an
Award for the first year following the year in which the disability occurred.
For purposes of this paragraph (c), the term “disability” means (A) the Key
Employee is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months; or (B) the Key Employee is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than
three months under an accident and health plan covering employees of the
Company.
     (d) Upon the death of a Key Employee, the Key Employee’s spouse or personal
representative may use an Award for the first year following the year in which
the death occurred.
Miscellaneous
     The Company will gross up any Award used under the Program. The Company may
withhold from the Key Employee’s salary all federal, state, city or other taxes
as shall be required pursuant to any law or government regulation or ruling. The
tax gross up will be made by the end of the Key Employee’s taxable year next
following the Key Employee’s taxable year in which the taxes are remitted on
behalf of the Key Employee.
     Any Award under this Program during the Key Employee’s taxable year will
not affect Awards that may be provided in any other taxable year. The right to
an Award is not subject to liquidation or exchange for another benefit.
     The Company has the sole power to interpret the terms of this program.
     The amount of in-kind benefits provided during the Key Employee’s taxable
year does not affect the in-kind benefits provided in any other taxable year.
The right to in-kind benefits is not subject to liquidation or exchange for
another benefit.
Amendment and Termination
     The Program may be terminated or amended in any respect by the Company.

 